Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, see 892) does not disclose, with respect to claim 1, a method of decoding a bitstream of encoded data to reconstruct a significance map for a transform unit, the method comprising: for each bit position in the significance map having a significant coefficient flag that is to be decoded using context-adaptive decoding: determining a context for that bit position based upon a partition set, wherein the partition set assigns contexts to the bit positions in the significance map such that: each bit position in an upper left quadrant of the significance map is assigned one of four contexts different from each of the other assigned contexts in the upper left quadrant, wherein the four contexts are a first context, a second context, a third context, and a fourth context; two bit positions in a first column in an upper right quadrant of the significance map are assigned a fifth context different from the first, second, third, and fourth contexts; two bit positions in a second column in the upper right quadrant of the significance map are assigned a sixth context different from the first, second, third, fourth, and fifth contexts; two bit positions in a first row in a lower left quadrant of the significance map are assigned a seventh context different from the first, second, third, fourth, fifth, and sixth contexts; two bit positions in a second row in the lower left quadrant of the significance map are assigned an eight context different from the first, second, third, fourth, fifth, sixth, and seventh contexts; and three of the bit positions in a lower right quadrant are assigned a ninth context different from the first, second, third, fourth, fifth, sixth, seventh, and eighth contexts; decoding the encoded data based on the determined context for that bit position to reconstruct a bit value of the significant coefficient flag for that bit position; and updating the context for that bit position based on the reconstructed bit value of the significant coefficient flag for that bit position, wherein the reconstructed bit values of the significant coefficient flags form the reconstructed significance map, and wherein the transform unit is sized 4x4.as claimed.  The same reasoning applies to claim 4, 7, and 10 mutatis mutandis.  Accordingly, claims 1-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487